Citation Nr: 1719372	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left knee disorder, to include degenerative joint disease, synovitis, and Baker's cyst, to include as secondary to the service-connected bilateral pes planus.  

2.  Entitlement to service connection for right knee degenerative joint disease, to include as secondary to the service-connected bilateral pes planus. 

3.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This case was previously before the Board in February 2015, when it was remanded for further development.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

The Veteran contends that service connection is warranted for left and right knee disorders, as well as a low back disorder because they originated during active service or are due to his service-connected bilateral pes planus.  In this regard, the record demonstrates that the Veteran consistently reported that while serving in the Republic of Vietnam during the Vietnam Era, his feet were in pain and, as a result, he felt stress on his knees and back.  The record also shows that the Veteran reportedly sought treatment for his feet and knees immediately after separation from service; however, he was unable to get the records because the physicians either did not retain them and/or they passed away.  In addition, the Veteran reported that he experienced continuous bilateral knee and low back pain prior to the documented civilian work injury to his low back in 1991.    

Service treatment records include a March 1966 pre-induction examination that is negative for complaints or diagnoses of the knees or low back.  An August 1966 private letter from J.D.F., D.S.C. indicates that he treated the Veteran for the past three months for bilateral pes valgus; he noted that this weakness caused the Veteran to have severe tiring of his feet and legs after being on them for a short while.  J.D.F. also stated that it was very doubtful that the Veteran would be able to withstand the activity required of him in military service.  A February 1967 service treatment record notes an impression of low back syndrome and complaints a few days prior of bilateral foot pain.  A subsequent February 1967 record notes back pain in the L3 and L5 area; x-ray was unremarkable.  The September 1968 separation examination report is negative for complaints or diagnoses of knee or low back problems. 

With respect to his knee claims, the Veteran underwent a VA examination in July 2011.  The examiner diagnosed left knee Baker's cyst, left knee degenerative joint disease, left knee synovitis, and right knee degenerative joint disease.  The examiner found the Veteran's left knee "pain and pathology" was "not at least as likely as not" secondary to the service-connected bilateral pes planus.  The examiner concluded that the Veteran's chronic low back pain was "more likely" to be the root of some of his knee pain symptoms.  The July 2011 VA examiner failed to address the Veteran's specific left knee disabilities, namely, whether each disability had its onset in service or was related to service.  Moreover, the examiner did not address the Veteran's other contention that his right ankle disability had its onset in service or was related to service, nor did he address whether the service-connected bilateral pes planus caused the current right knee disability.  Further, the examiner failed to address whether the service-connected bilateral pes planus disability aggravated the Veteran's left knee disabilities and/or his right knee disability.  

Regarding his low back claim, the Veteran underwent a VA examination in July 2011.  The examiner diagnosed lumbosacral spine degenerative disc disease and degenerative joint disease.  The examiner found that it was not "at least as likely as not" that the current low back disabilities were caused by the service-connected bilateral pes planus.  The examiner noted that the current diagnoses were the result of the Veteran's previous L4-L5 discectomy that occurred in 1996, due to a post-service injury while working.  The examiner did not address the Veteran's other contention that his low back disabilities had their onset in service or were related to service, nor did he address whether the service-connected bilateral pes planus disability aggravated the current low back disabilities. 

As the July 2011 VA examiner failed to provide the requested opinions with respect to the etiologies of the Veteran's current left knee, right knee, and low back disabilities, the Board remanded the case in February 2015 to obtain a VA addendum opinion and the Veteran's Social Security Administration (SSA) records. 

In a May 2015 addendum opinion, the VA examiner found that it was "less likely" that the Veteran's current low back disabilities had their onset in service or were related to service, as the separation examination was negative for complaints of back trouble, and he concluded that the Veteran's symptoms in 1967 were likely acute and transient.  In providing this opinion, the examiner failed to consider the Veteran's ongoing reports of low back pain since service, prior to his post-service civilian work injury in 1991.  Similarly, the examiner found that it was "less likely" that the Veteran's current bilateral knee disabilities had their onset in service or were related to service, as there was no evidence of knee symptoms in the service or upon separation from service.  Likewise, the examiner did not consider the Veteran's statements indicating that he experienced bilateral knee pain since service.  Moreover, as per the aforementioned remand directives, the examiner also failed to comment on the August 1966 private letter from J.D.F., D.S.C., in which he noted that he treated the Veteran for the past three months for bilateral pes valgus and the weakness caused the Veteran to have severe tiring of his feet and legs after being on them for a short while.  

Regarding secondary service connection, the May 2015 examiner noted that the Veteran had degenerative changes in his knees and his back.  The examiner listed several factors that "may" increase risk of osteoarthritis, to include old age, obesity, sex, certain occupations, bone deformities, and other diseases.  The examiner stated that the Veteran's age and obesity were the "likely" causes of his degenerative changes.  The Board, however, also finds this opinion inadequate for purposes of adjudication because as above, the examiner failed to reconcile the Veteran's lay statements, his service treatment records, and J.D.F.'s opinion, as per the February 2015 remand directives.  In addition, the examiner failed to address the July 2011 VA examiner's opinion that the Veteran's chronic low back pain was "more likely" to be the root of some of his knee pain symptoms.  Further, the examiner only addressed the Veteran's degenerative changes of his bilateral knees and low back; he did not provide an opinion as to the etiology of the Veteran's current left knee Baker's cyst or left knee synovitis.  

Therefore, as there has not been substantial compliance with the February 2015 remand directives, the case must be remanded again for new medical opinions concerning these matters.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, development to obtain any outstanding medical records pertinent to the Veteran's claims should be completed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions:

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, 
all pertinent evidence of record must be made available to and reviewed by an appropriate A examiner to address the etiology of the Veteran's left knee disorders, right knee disorder, and low back disorder.  All pertinent evidence of record must be made available to and reviewed by an appropriate VA examiner. 

Following review of the record, the examiner should provide a medical opinion with respect to each left knee, right knee, and low back disorder present during the period of the claims as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  If not, the examiner should also provide an opinion as to each such disorder as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or permanently worsened by the Veteran's service-connected bilateral pes planus. 

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The Veteran's report of symptomatology since military service should be fully considered and discussed when offering an opinion. 

In providing the requested opinions the examiner should specifically address:  

* The Veteran's statements of ongoing knee and back pain since his service in Vietnam.
* The August 1966 private letter from J.D.F., D.S.C. indicating that he treated the Veteran for the past three months for bilateral pes valgus.  He noted that this weakness caused the Veteran to have severe tiring of his feet and legs after being on them for a short while.  He also stated that it was very doubtful that the Veteran would be able to withstand the activity required of him in military service.  
* A February 1967 service treatment record that notes an impression of low back syndrome and complaints a few days prior of bilateral foot pain.
* The September 1968 separation examination report that is negative for complaints or diagnoses of knee or low back problems.
* The July 2011 VA examiner's opinion that the Veteran's chronic low back pain was "more likely" to be the root of some of his knee pain symptoms.

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The RO or the AMO should ensure that the Veteran is provided with adequate notice of the date and place of any scheduled examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

4.  The RO or the AMO should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

